Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 5/17/2022 has been fully considered. Claims 1-5 have been amended and have been examined on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi et al. (US 6,820,284) in view of Maurer (US 2007/0044209). 

With respect to claim 1, Men’s underpants (P) provided with a testicle support (1) there inside,

A plurality of independent support bands (3, it is noted that there are two, which is a plurality as recited)  provided to left and right portions  (one on each side) of the testicle support (1) 

wherein support bands (3)  are provided to both sides of the testicle support (1) respectively (Figure 1),
a plurality of fastening portions (where 3 joins the waistband) formed on an upper portion of the underpants (Figure 1)
and wherein each ends of the plurality of independent support bands (3) are coupled to any of the plurality of fastening portions formed on an upper portion (Figure 1) of the underpants and then a height of the testicle support mesh is adjusted (column 3, lines 25-35).  It is noted that Horikoshi teaches a removable fastening portion comprising a surface fastener for suspending the bands 3. 
The device of Horikoshi substantially discloses the claimed invention but is lacking a mesh
The device of Maurer disclose a mesh support device (12a). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the material taught by Maurer in order to provide improved breathability and comfort (para 0013). 

Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi et al and Maurer, as applied to claim 1 above, and further in view of Qi (US 6,308,342). 
The device of Horikoshi substantially discloses the claimed invention including alternative fasteners (Column 3, lines 25-33) but is lacking buttons at ends of the support bands and button holes opposite the buttons. 

With respect to claim 2, wherein buttons (32) are formed at each ends of the plurality of independent support bands (3) and wherein the plurality of fastening portions comprises a plurality of button holes (11)  corresponding to the buttons (Column 4, lines 5-15).

With respect to claim 3, wherein further comprising hook and loop tape (column 4, lines 5-15) are formed at each ends of the plurality of support bands (Figure 1)  wherein the plurality  fastening portions comprises a plurality of hook and loop tape(Column 4, lines 5-15) corresponding to the hook and loop tape (Column 4, lines 5-15). 

With respect to claim 5, men’s underpants of claim 1, wherein  a protrusion portion (32)  is formed at each end of the plurality of independent support bands (3)  and wherein the plurality of  fastening portions comprises a plurality of recesses (32) corresponding to the protrusion portion.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the adjustable support along a length of the device as taught by Maurer in order to provide the user with a better, customizable fit providing for improved comfort (Column 4, lines 50-60). 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi et al and Maurer, as applied to claim 1 above, and further in view of Gu (US 2019/0110523). The modified device of Horikoshi et al. substantially discloses the claimed invention including alternative fasteners attached at the ends of a device, but is lacking the claimed fastener. The device of Hu discloses,
With respect to claim 4, wherein a zipper head (170) is formed as the attachment at the end of the device. In combination, would be located at each end of the plurality of independent support bands and the plurality of fasteners. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively field to utilize a known alternative fastener within the art, such as the zipper taught by Gu in order to provide secure removable attachment (para 0030). 

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. Applicant argues that the device of Horikoshi fails to teach a plurality of independent support bands. The device of Horikoshi, teaches two independent bands (3) that are located on the left and right sides respectively. Therefore, the device of Horikoshi meets the claim language as recited when interpreted in the broadest reasonable sense. The device of Horikoshi teaches that each support band has a corresponding fastening that includes a detachable mechanical fastening. The prior art is capable of being used in the manner recited, such that each of the plurality of independent bands are capable of being attached to any one of the plurality of fastener elements to adjust the height and the angle. The device of Horikoshi teaches unlimited adjustments along the length (tying) to change the angle of the device. For example, when one side is tied higher than the opposite side. The prior art meets the recitation of intended use, if the prior art is capable of being used in the manner recited. The prior art is capable for use to adjust the height and angle using the plurality of support band and plurality of fasteners, in as much as recited, and therefore meets the claim (see MPEP 2114).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/           Primary Examiner, Art Unit 3732